                    1 MARC S. CWIK, ESQ.
                      Nevada Bar No. 006946
                    2 ADAM J. PERNSTEINER, ESQ.
                      Nevada Bar No. 07862
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      E-Mail: Marc.Cwik@lewisbrisbois.com
                    6 E-Mail: Bradley.Marx@lewisbrisbois.com

                    7 Attorneys for Defendant Viscaya Homeowners
                      Association
                    8

                    9
                                                         UNITED STATES DISTRICT COURT
                   10
                                                             DISTRICT OF NEVADA
                   11

                   12
                      DEUTSCHE BANK NATIONAL TRUST                       CASE NO. 2:17-cv-00253-JAD-VCF
                   13 COMPANY, AS TRUSTEE FOR HIS
                      ASSET SECURITIZATION
                   14 CORPORATION TRUST 2005-11                          STIPULATION AND ORDER TO EXTEND
                      MORTGAGE PASS-THROUGH                              DEADLINE FOR FILING REPLY IN
                   15 CERTIFICATES, SERIES 2005-11,                      SUPPORT OF DEFENDANT VISCAYA
                                                                         HOMEOWNERS ASSOCIATION’S
                   16                      Plaintiff,
                                                                         MOTION TO DISMISS
                   17             v.                                     (First Request)

                   18 REO INVESTMENT ADVISORS V, LLC,
                      VISCAYA HOMEOWNERS
                   19 ASSOCIATION,

                   20                      Defendants.

                   21
                                 IT IS HERE BY SITPULATED between Plaintiff, Deutsche Bank National Trust Company, as
                   22
                        Trustee for his Asset Securitization Corporation Trust 2005-11 Mortgage Pass-Through Certificates,
                   23
                        Series 2005-11 (“Plaintiff”); Defendant, Reo Investment Advisors V, LLC (“REO”); and Defendant,
                   24
                        Viscaya Homeowners Association (“Viscaya HOA”), by and through their respective undersigned
                   25
                        counsel, to extend the deadline for Viscaya HOA to file its Reply in Support of its Motion to Dismiss
                   26
                        [ECF No. 24] from June 12, 2019 to June 19, 2019.
                   27

                   28
LEWIS
BRISBOIS                                                                                       Case No: 2:17-cv-00253-JAD-VCF
BISGAARD
& SMITH LLP             4829-2497-3209.1
ATTORNEYS AT LAW
                    1            This is the parties’ first request for an extension by stipulation and is not intended to cause any

                    2 delay or prejudice to any party. This stipulation will also not require any continuance of the date of

                    3 the hearing scheduled for Viscaya HOA’s Motion to Dismiss, which is currently scheduled for July

                    4 10, 2019 at 2:30 p.m. [ECF No. 25].

                    5
                                   th
                    6 DATED this 12 day of June 2019.                            DATED this 12th day of June 2019.

                    7 LEWIS BRISBOIS BISGAARD & SMITH LLP                        WRIGHT, FINLAY & ZAK, LLP
                    8

                    9
                      By /s/ Marc S. Cwik                                        By /s/ Michael S. Kelley
                   10 MARC S. CWIK, ESQ.                                         Dana Jonathon Nitz, Esq.
                      Nevada Bar No. 006946                                      Nevada Bar No. 0050
                   11 ADAM J. PERNSTEINER, ESQ.                                  Michael S. Kelley, Esq.
                      Nevada Bar No. 007862                                      Nevada Bar No. 10101
                   12 6385 S. Rainbow Blvd., Suite 600                           7785 West Sahara Avenue, Suite 200
                   13 Las Vegas, Nevada 89118                                    Las Vegas, NV 89117
                      Attorneys for Defendant                                    Attorneys for Plaintiff/Counter-Defendant
                   14 Viscaya Homeowners Association.                            Deutsche Bank National Trust Company

                   15
                        DATED this 12th day of June 2019.
                   16

                   17 THE WRIGHT LAW GROUP, P.C.

                   18
                      By /s/ John Henry Wright
                   19 JOHN HENRY WRIGHT, ESQ.
                      Nevada Bar No. 006182
                   20 Attorneys for Defendant/Counter-Claimant

                   21 REO Investments Advisors V, LLC.

                   22
                                                                         ORDER
                   23
                                 IT IS SO ORDERED.
                   24
                        DATED: June 12, 2019.
                   25

                   26
                   27                                                     U.S. District Judge Jennifer A. Dorsey
                   28
LEWIS
BRISBOIS                                                                                            Case No: 2:17-cv-00253-JAD-VCF
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2497-3209.1                                     2
